Title: To Thomas Jefferson from Alexander Hamilton, 6 October 1792
From: Hamilton, Alexander
To: Jefferson, Thomas



Sir
Treasury Department October 6th. 1792

By an order of the Senate of the United States dated the 7th of May past of which copies are herewith transmitted, it is required of the Secretary of the Treasury to lay before them at their next session a  statement of the salaries, fees and emoluments, for one year ending the first of this month to be stated quarterly of every person holding any civil office or employment under the United States (except the Judges) and of the actual disbursements and expences in the discharge of their respective offices or employments for the same period.
To enable me to comply with the requisition of the Senate I have to request that you will be pleased to furnish me as soon as may be convenient with an account embracing the objects and stated in the manner and for the period before mentioned as it regards your office, and with similar accounts from the diplomatic and consular officers abroad as soon as it may be practicable. This however is of course submitted to your construction of the resolution. I have the honor to be with great respect Sir Your Obedt Servant

A Hamilton

